Exhibit 32.2 SARBANES-OXLEY ACT SECTION 906 CERTIFICATION OF CHIEF FINANCIAL OFFICER In connection with this Amendment No. 1 to the Quarterly Report of Summit Financial Group, Inc. ("Summit “) on Form 10-Q for the period ending March 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Robert S. Tissue, Senior Vice President and Chief Financial Officer of Summit, certify pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of Summit. /s/ Robert S. Tissue Robert S. Tissue, Sr. Vice President and Chief Financial Officer Date:September25, 2007 The foregoing certification is being furnished solely pursuant to 18 U.S.C. § 1350 and is not being filed as part of the Report or as a separate disclosure document.
